Per Curiam.

Counsel on both sides in their briefs, which have been submitted to the court, refer to the proceedings in the attachment suit and to the transfer to the plaintiff of the cause of action arising under the bond as being in evidence. The record, however, utterly fails to show that any such proof was offered or received, nor have any exhibits in that regard been transmitted to us.
The record must, therefore, be sent back to the.trial justice for a further return, and the case restored to- the general calendar for argument.
Present: Beeicman, P. J., Gildebsleeve and Giegerich, JJ.
Record sent back to trial justice for further return, and case restored to general calendar for argument.